     Case 2:20-cv-01707-GMN-NJK Document 6 Filed 04/12/21 Page 1 of 1



1
2
3                                UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5    RONALD J ALLISON,                                      Case No. 2:20-cv-01707-GMN-NJK
6                                              Plaintiff                       ORDER
7            v.
8    CLARK COUNTY DETENTION CENTER
     MEDICAL PSYCHIATRIC DEPT,
9
                                             Defendant
10
11
12           According to the Clark County Detention Center (“CCDC”) inmate database, Plaintiff is
13   no longer at the address listed with the Court. A pro se party “must immediately file with the court
14   written notification of any change of mailing address, email address, telephone number, or
15   facsimile number. The notification must include proof of service on each opposing party or the
16   party’s attorney. Failure to comply with this rule may result in the dismissal of the action, entry
17   of default judgment, or other sanctions as deemed appropriate by the court.” LR IA 3-1.
18           Accordingly, Plaintiff must file his updated address with the Court, no later than May 12,
19   2021.
20           If Plaintiff fails to timely comply with this order, this case may be dismissed without
21   prejudice.
22           DATED: April 12, 2021.
23
24                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
25
26
27
28
